DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the track member having a channel portion and how it removable interacts with the channel of the connector member of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 calls for “at least two three-dimensional body members”.  However, claim 7, from which claim 9 depends, only refers to “a three-dimensional body”.  So first, there is improper antecedent basis.  Second, claim 9 actually broadens claim 7 instead of narrowing it. As such, claim 7 should be amended to recite “at least one three-dimensional body”.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 calls for “at least two leg segments”.  However, claim 7 only refers to “a leg segment”.  So first, there is improper antecedent basis.  Second, claim 10 actually broadens claim 7 instead of narrowing it. As such, claim 7 should be amended to recite “at least one leg segment”.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected as being unpatentable over Daenen (US Pat. No. D211,092) in view of Fetty et al. (herein “Fetty”; US Pat. No. 4,352,329).
Regarding claim 1, Daenen discloses a connector apparatus comprising: a three-dimensional body member having a first side, a second side, a third side, a fourth side, a fifth side, and a sixth side (Figs. 1-4; noting six sides); a connector protrusion extending from a surface of the first side (Fig. 1; reproduced below); a connector aperture disposed on a surface of the second side (Fig. 1, reproduced below).  It is noted that Daenen does not specifically disclose a connector for a toy vehicle track and, a channel portion being disposed on the third side, the channel portion being configured to mateably interface with a toy vehicle track.  However, Fetty discloses a connector for a toy vehicle track (Fig. 10) and, a channel portion being disposed on the third side (Fig. 10, proximate item 175), the channel 

    PNG
    media_image1.png
    382
    308
    media_image1.png
    Greyscale

Regarding claim 2, the combined Daenen and Fetty disclose a second connector aperture disposed on a surface of the fourth side (Daenen: Fig. 1, reproduced above, see also Figs. 1-4; making obvious apertures on the 2nd side as shown in Fig. 1 and on the 4th side as shown in Fig. 3).
a third connector aperture disposed on a surface of the fifth side.  However, Daenen discloses an outward connector on the fifth side (Figs. 1-4).  In addition, Daenen discloses apertures on the 2nd and 4th sides (Figs. 1-4).  Finally, regarding using an aperture instead of an outward connector on the fifth side, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in art at the time of the invention to use an aperture on the fifth side because doing so would 1) be a mere duplication of parts and not produced unexpected results: that is, the fifth side would have an aperture for adjacent block attachment much like the 2nd and 4th sides, or 2) a simple substitution of one element (a connector aperture) for another (an outward connector) to obtain predictable results (the continued ability to attach an adjacent block via an aperture connector on the fifth side).
  Regarding claim 4, it is noted that the combined Daenen and Fetty do not specifically disclose a fourth connector aperture disposed on a surface of the sixth side.  However, Daenen discloses an outward connector on the sixth side (Figs. 1-4).  In addition, Daenen discloses apertures on the 2nd and 4th sides (Figs. 1-4).  Finally, regarding using an aperture instead of an outward connector on the sixth side, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in art at the time of the invention to use an aperture on the sixth side because doing so would 1) be a mere duplication of parts and not produced unexpected results: that is, the sixth side would have an aperture for adjacent block attachment much like the 2nd and 4th sides, or 2) a 
Regarding claim 6, the combined Daenen and Fetty disclose that the connector aperture is concave in shape (Daenen: Figs. 1 and 3; noting concave inward).

Claims 5, and 7-10 are rejected as being unpatentable over Daenen (US Pat. No. D211,092) in view of Fetty et al. (herein “Fetty”; US Pat. No. 4,352,329) and in further view of Grutta (US Pat. No. 2,972,833).
Regarding claim 5, it is noted that the combined Daenen and Fetty do not specifically disclose that the connector protrusion is spherical in shape.  However, Daenen discloses that the connector protrusion is round in shape (Fig. 1).  In addition, Grutta discloses a similar toy block wherein the connector protrusion is spherical in shape (Figs. 1 and 12).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Daenen and Fetty to use a connector protrusion that is spherical in shape as taught by Grutta because doing so would be a simple substitution of one element (a spherical connector on a block) for another (a round connector on a block) to obtain predictable results (the continued ability to connect adjacent blocks by the connector protrusion, the connector protrusion being spherical).
Regarding claim 7, Daenen discloses a block connector comprising: a three-dimensional body member having a first side, a second side, a third side, a fourth side, a fifth side, and a sixth side (Fig. 1, reproduced above), and having a connector protrusion extending from a surface of the first side (Fig. 1; reproduced above), a connector aperture disposed on a surface of the second side (Fig. 1; reproduced above).  It is noted that Daenen does not specifically disclose a toy vehicle track kit, and a channel portion being disposed on the third side. However, Fetty discloses a connector for a toy vehicle track kit (Fig. 10) and, a channel portion being disposed on the third side (Fig. 10, proximate item 175).  Thus, it would have been obvious to one of ordinary skill in art at the time of filing to modify Daenen to use the connector for a toy vehicle track and, a channel portion being disposed on the third side as taught by Fetty because doing would be applying technique (using a channel on the upper portion of a connector to mateably interface with a toy vehicle track) to a known product (a toy block) ready for improvement to yield predictable results (using a channel on the upper surface of a toy block connector, the channel mateably interfacing with a toy vehicle track and the reminder of the block be able to connect to other blocks). Finally, it is noted that the combined Daenen and Fetty do not specifically disclose a leg segment having a connector portion and an attachment portion, the connector portion being configured to mateably interface with the connector aperture on the three-dimensional body member.  However, Grutta discloses a similar toy block with a leg segment having a connector portion and an attachment portion (Fig. 16; noting opposite ends), the connector portion being configured to mateably interface with the connector aperture on a three-dimensional body member (Figs. 16 and 10 and col. 2, line 71 to col. 3, line 7).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Daenen and Fetty to use a  leg segment having a connector portion and an attachment portion, the connector portion being configured to mateably interface with the connector aperture on the three-dimensional body member as taught and suggested by Grutta because doing so would be use of a known technique (using leg connectors that fit into block 
Regarding claim 8, the combined Daenen, Fetty, and Grutta disclose a toy vehicle track segment being configured to mateably interface with the channel portion of the three-dimensional body member (Fetty: Fig. 10 and col. 10, lines 42-68).
Regarding claim 9, the combined Daenen, Fetty, and Grutta disclose at least two three-dimensional body members, the connector protrusion of each three-dimensional body member being configured to mateably interface with the connector aperture of each three-dimensional body member (Daenen: Fig. 1; noting this simply a duplication of parts for the three dimensional body members - see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); noting this is functionally possible given the structure).
Regarding claim 10, the combined Daenen, Fetty, and Grutta disclose at least two leg segments being configured to mateably interface with each other (Grutta: Fig. 16; again noting this simply a duplication of parts for the three dimensional body members - see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); noting this is functionally possible given the structure).

Claims 11-15 are rejected as being unpatentable over Daenen (US Pat. No. D211,092) in view of Prokopf (US Pat. No. 5,967,052) and in further view of Grutta (US Pat. No. 2,972,833).
Regarding claim 11, Daenen discloses a block connector comprising: a connector member having a connector protrusion, a connector aperture (Fig. 1, reproduced above).  It is noted that Daenen does not specifically disclose a toy vehicle track system, a track channel, a track member having a channel portion, the channel portion of the track member being removably coupled to the track channel of the connector member.  However, Prokopf discloses a connector for a toy vehicle track system (Figs. 2 and 3), a track channel (Fig. 3, item 34), a track member having a channel portion (Fig. 3, item 54), the channel portion of the track member being removably coupled to the track channel of the connector member (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in art at the time of filing to modify Daenen to use the connector for a toy vehicle track, a track channel, a track member having a channel portion, the channel portion of the track member being removably coupled to the track channel of the connector member side as taught by Prokopf because doing would be applying technique (using a channel on the upper portion of a connector to mateably interface with a toy vehicle track which also has a channel) to a known product (a toy block) ready for improvement to yield predictable results (using a channel on the upper surface of a toy block connector and a channel on the track, the channels removably interfacing with each other and the reminder of the block be able to connect to other blocks).  Finally, it is noted that the combined Daenen and Prokopf do not specifically disclose a plurality of leg segments being selectively coupled to each other, each leg segment in the plurality of leg segments having a connector portion and an attachment portion, the connector portion being configured to be removably coupled to the connector aperture of the connector member. However, Grutta discloses a plurality of leg segments being selectively coupled to each other (Fig. 16; noting this is functionally possible and obvious given the structure and duplication of parts), each leg segment in the plurality of leg segments having a connector portion and an attachment portion (Fig. 16, noting opposite ends), the connector portion being configured to be removably coupled to the connector aperture of a connector member (Figs. 16 and 12; noting this is obvious given the structure).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined 
Regarding claim 12, the combined Daenen, Prokopf, and Grutta disclose that the connector member further comprises a second connector aperture (Daenen: Fig. 1, reproduced above and Fig. 3).
Regarding claim 13, it is noted that the combined Daenen, Prokopf, and Grutta do not specifically disclose a third connector aperture.  However, Daenen discloses an outward connector on the fifth side (Figs. 1-4).  In addition, Daenen discloses apertures on the 2nd and 4th sides (Figs. 1-4).  Finally, regarding using an aperture instead of an outward connector on the fifth side, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in art at the time of the invention to use an third connector aperture on the fifth side because doing so would 1) be a mere duplication of parts and not produced unexpected results: that is, the fifth side would have an aperture for adjacent block attachment much like the 2nd and 4th sides, or 2) a simple substitution of one element (a connector aperture) for another (an outward connector) to obtain 
  Regarding claim 14, it is noted that that the combined Daenen, Prokopf, and Grutta do not specifically disclose a fourth connector aperture.  However, Daenen discloses an outward connector on the sixth side (Figs. 1-4).  In addition, Daenen discloses apertures on the 2nd and 4th sides (Figs. 1-4).  Finally, regarding using an aperture instead of an outward connector on the sixth side, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Thus, it would have been obvious to one of ordinary skill in art at the time of the invention to use a fourth connector aperture on the sixth side because doing so would 1) be a mere duplication of parts and not produced unexpected results: that is, the sixth side would have an aperture for adjacent block attachment much like the 2nd and 4th sides, or 2) a simple substitution of one element (a connector aperture) for another (an outward connector) to obtain predictable results (the continued ability to attach an adjacent block via an aperture connector on the sixth side).
Regarding claim 15, the combined Daenen, Prokopf, and Grutta disclose that the connector protrusion is spherical in shape (Grutta: Figs. 1 and 12).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/5/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711